Case 1:19-cv-06827-JGK Document 24 Filed 12/26/19 Page 1 of 1

SEKENDIZ LAW FIRM P.C.
Attorneys at Law
45 Broadway 1420
New York, New York 10006
(212) 380-8087

December 26, 2019

Hon. John G. Koeltl

Daniel Patrick Moynihan
United States Courthouse
500 Pear! St.

New York, NY 10007-1312

Case Name: Cox v. 147 First Ave Bean LLC et al
Case Number: 1:19-cv-06827-JGK

Honorable U.S. District Court Judge Koeltl,

I represent Plaintiff Prentice Cox in the above referenced action. Your Honor
scheduled a default hearing for January 10, 2020 at 10:00AM concerning this matter. I
am respectfully requesting from Your Honor to allow me to appear for the conference
until 11:30AM instead of 10:00AM since I have a pre-scheduled initial Conference
before Hon. Caproni on the same date and time. (Dunbar v. Samarpan Inc. et al 1:19-cv-
08123-VEC) Allowing me to appear until 11:30AM may potentially provide defendants

with extra time to appear.

In the alternative, | request that Your Honor adjourn the hearing to another time in
the afternoon.

I thank Your Honor for Your time and consideration.

Dated: New York, New York
December 26, 2019

Respectfully Submitted,

} Ipplecle § ee a __/Ismail S. Sekendiz/

Headers caper

Ismail S. Sekendiz (IS-0509)

 
 

lio |e oly ve i

alt ier alec ©

6
Se Le Cel

 

 
